Citation Nr: 0315773	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied service connection for 
chloracne, as a result of exposure to herbicides.  The Board 
observes that the June 2002 brief submitted on the veteran's 
behalf referred to a broader claim of entitlement to service 
connection for a skin disorder, to include chloracne, eczema, 
dermatitis, keratosis, pruritis, dermatofibroma, and 
folliculitis, as due to exposure to herbicides on a direct 
and presumptive basis.  On the other hand, throughout the 
pendency of the appeal and in correspondence to both VA and 
to his congressman, the veteran claimed service connection 
for the specific diagnosis of chloracne, secondary to 
exposure to herbicides.  Nevertheless, in this decision the 
Board will address entitlement to service connection for any 
skin disorder, to include but not limited to chloracne.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the veteran 
has chloracne due to his in-service exposure to Agent Orange.  

3.  The competent medical evidence does not show that any of 
the veteran's other current skin disorders began during or 
are causally linked to any incident of service, to include 
exposure to Agent Orange therein.  


CONCLUSIONS OF LAW

1.  Service connection for chloracne due to exposure to 
herbicides is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2002).
2.  Service connection for a skin disorder, other than 
chloracne, to include as due to exposure to herbicides, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 1998 rating decision on appeal, 
the October 1999 statement of the case (SOC), the April 2003 
supplemental statement of the case (SSOC), and letters sent 
to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Together, the 
rating decision on appeal and the SOC set forth the laws and 
regulations pertaining to the merits of the veteran's claim.  
The April 2003 SSOC informed the veteran of laws and 
regulations pertaining to the merits of his claim, as well as 
the VCAA and its implementing regulations.  In an April 2003 
VCAA letter, the RO informed the veteran of the types of 
evidence that would establish entitlement to the benefit 
sought, and that VA would assist the veteran in obtaining 
government or private medical or employment records, provided 
that the veteran sufficiently identified the records sought 
and submitted releases as necessary.  He was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The RO has obtained evidence from each of the VA 
sources the veteran has identified.  In addition, the RO 
contacted the veteran by letter in April 2003 and asked him 
to identify all medical providers who treated him for the 
claimed disability.  The veteran did not respond.  

As to any duty to provide an examination and/or seek an 
opinion addressing the question of whether the veteran has 
chloracne, or any other skin disability, due to active duty 
or exposure to herbicides therein, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (codified as amended at 38 
C.F.R. § 3.159(c)(4)).

The instant decision grants service connection for chloracne.  
As to any other skin disorder, with no diagnosis of or 
findings regarding the skin during service or for  many years 
thereafter, any nexus opinion at this late stage would be 
speculative.   Arguably, 38 U.S.C. § 5103A mandates a nexus 
opinion when there is pertinent abnormal clinical or 
laboratory findings recorded during or proximate to service 
(i.e., a pertinent abnormal finding that is attributed to or 
at least suggestive of the disability at issue sometime short 
of the amount of time that has elapsed between service and 
the initial diagnosis in this case) and competent post-
service evidence of the claimed disability.  Here, there is 
no medical evidence of a skin disorder either during service 
or until over 20 years thereafter.  The veteran has undergone 
three VA skin examinations in recent years and, aside from 
chloracne, there has been no indication of a causal link 
between a current skin disease and service.  Moreover, the 
veteran's skin was evaluated as normal at his May 1968 
service discharge examination.  A clinician would have no 
means of linking any current skin disorder to the veteran's 
service other than pure speculation.  

The veteran has not indicated there is additional medical 
evidence available to substantiate his claim.  Without such 
evidence, the Board must conclude that no VA examination is 
required based on the facts of this case, because the 
examiner would have no recourse but to resort to speculation 
and fact-finding outside the realm of his expertise.  The 
examiner would inevitably be asked whether there is a causal 
link between a current diagnosis and service medical records 
that contain no suggestion of the claimed disability or a 
cause of the claimed disability.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)).

Under the above circumstances, there is no duty to provide an 
examination or opinion.  Id.; see also Wells v. Principi, No. 
02-7404 (Fed. Cir. April 29, 2003).  

Factual Background

The veteran contends that exposure to Agent Orange in Vietnam 
caused him to have chloracne or other diagnosed skin 
disorder.  His service personnel records show that he served 
in Vietnam from February 1967 to February 1968.  The 
veteran's service medical records, including his May 1968 
separation report of medical history and report of separation 
medical examination, are negative for pertinent complaints, 
symptoms, findings or diagnoses.  

The earliest post-service indication of chloracne, or any 
skin disorder, is the report of a May 1998 VA Agent Orange 
Registry Examination.  The veteran reported noticing chronic 
dermatitis, mainly on the legs, soon after his return from 
Vietnam.  He had never had a dermatology examination or 
formal treatment.  He reported current recurring lesions on 
the legs, and sometimes on the shoulders and back.  At times 
there were pustular formations that eventually dried or 
cleared spontaneously.  Physical examination noted that the 
veteran did have a number of macular lesions which were 
described.  The pertinent diagnosis was chloracne, secondary 
to Agent Orange exposure.    

The report of an October 1998 VA dermatological examination 
provides that the examiner was the same physician who had 
conducted the May 1998 Agent Orange Registry Examination.  He 
stated that the veteran's claims file was not available for 
review, but that he had reviewed the May 1998 report.  The 
examiner repeated a medical history that he noted was taken 
from the earlier report.  The examiner set forth the results 
of current physical examination and attached photographs.  
The diagnosis was chloracne, secondary to exposure to Agent 
Orange.  The examiner opined that since the veteran's lesions 
began appearing in 1968 shortly after the veteran's return 
from Vietnam, it was as likely as not that they represented 
chloracne secondary to exposure to Agent Orange.  This, 
coupled with the fact that the lesions were typical of those 
seen in chloracne, would confirm the diagnosis.  

The report of an April 1999 VA dermatologic examination 
provides that the examiner reviewed the veteran's VA medical 
records.  The report sets forth a medical history essentially 
identical to that provided in the May 1998 and October 1998 
VA reports.  The examiner set forth the results of current 
physical examination.  The diagnosis was: 1) history of 
exposure to Agent Orange, per history outlined in chart.  He 
might have had clinical chloracne, there was no obvious 
chloracne today; 2) eczematous dermatitis, presently confined 
to lower legs and ankles; 3) xerotic dermatitis confined 
primarily to lateral trunk and abdomen; 4) pruritis, 
particularly secondary to eczematous dermatitis; 5) seborrhic 
keratosis on the right upper back, inferior lesion; 6) 
dermatofibroma versus nevus right upper back, superior 
lesion; 7) mild scalp folliculitis; and 8) keratosis pilaris, 
upper outer arms.  

The examiner stated that the appearance of diagnoses 2, 3 and 
8 was more consistent with an atopic tendency, although the 
veteran had no obvious history of hay fever or asthma.  The 
examiner stated that at the present time the veteran had no 
obvious clinical findings to suggest active chloracne.  It 
was observed that, characteristically, chloracne did clear 
once exposure to the offending agent had been eliminated, 
which could certainly be the case with the veteran.  After an 
extensive review of his chart, there was some suggestion that 
perhaps the veteran did have chloracne shortly after leaving 
Vietnam, and it was likely that he probably did; however, the 
veteran did not evidence clinically today of chloracne.  The 
examiner stated the opinion that it would be totally 
impossible to determine whether his original lesions were 
related to what he had today.  The examiner opined that, 
since the veteran's skin lesions did begin in 1968, shortly 
after his exposure to Agent Orange and shortly after he 
returned from Vietnam, it was certainly possible that he did 
have chloracne initially, but chloracne was not present on 
the current examination.  

VA treatment records show that in October 1999 the veteran 
was assessed with skin problems, including rash, wounds and 
scars.  The veteran was positive for rash, which he termed 
chloracne from Agent Orange.  In September 2000, the veteran 
complained of moles on the right shoulder and a rash on his 
arms, back, legs and buttocks.  Physician notes dated in 
December 2000 provide that the veteran was seen for a lesion 
on the right shoulder, lesions on the back, and skin tags.  
The examiner set forth the results of current physical 
examination.  The diagnosis was seborrhic keratosis, skin 
tags.  



Legal Analysis 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Where a veteran served 
ninety days or more during a period of war after December 31, 
1946, and chloracne or other acneform disease becomes 
manifest to a degree of ten percent within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of section 3.307, the term herbicide agent 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001." 
Among other things, this law removed the 30-year limitation 
on presumptive service connection for respiratory cancers due 
to herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).
Regarding entitlement to service connection on a direct 
basis, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran has chloracne due to in-service exposure to 
herbicides and that the preponderance of the evidence is 
against service connection for any other skin disorder, to 
include as due to exposure to herbicides.  

Regarding presumptive service connection for chloracne, 
exposure to herbicides is presumed since the veteran served 
in Vietnam.  The service medical records do not show 
chloracne or any other skin disorder and the first post-
service competent medical evidence of any skin disorder is 
dated nearly two decades after service.  However, there is 
medical evidence of a diagnosis of chloracne secondary to 
Agent Orange exposure, set forth by the same physician in May 
1998 and October 1998 VA examinations.  The Board notes that 
there is no indication that the clinician reviewed of any of 
the veteran's medical records.  In fact, the examiner stated 
that they were based on the veteran's own history of lesions 
appearing in 1968 shortly after his return from Vietnam.  The 
clinician also opined, however, that the lesions found upon 
the 1998 examinations were typical of those seen in chloracne 
and the unequivocal diagnosis was chloracne due to (in-
service) Agent Orange exposure.  

There is competent evidence that weighs against the veteran's 
claim.  Following another VA skin examination by a different 
physician in April 1999, the examiner noted that, although 
the veteran had a history of exposure to Agent Orange, and 
might have had clinical chloracne in the past, he had no 
active chloracne currently.  This latter opinion was based on 
a review of the entire VA medical record, including the May 
and October 1998 diagnoses.  However, the examiner also 
indicated that it was likely that the veteran had chloracne 
shortly after leaving Vietnam.  Moreover, as noted above, two 
examinations within a year of the April 1999 examination 
found that the veteran had chloracne.  Under these 
circumstances, the Board cannot find that the veteran has no 
current diagnosis of chloracne.  While this particular 
disability was not evident in April 1999, given the veteran's 
history and the findings reported on the May and October 1998 
examinations, it is apparent that chloracne was in remission 
upon the latter evaluation; such would be relevant as to the 
proper rating but it does not rule out the disease.  While 
the evidence does not show chloracne during or proximate to 
service, it is the Board's judgment that the evidence is at 
least in equipoise as to whether the veteran has a current 
diagnosis of chloracne due to in-service exposure to agent 
Orange.  Thus, service connection for chloracne due to 
exposure to herbicides on a direct incurrence basis is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002); Combee, supra. 

Regarding direct service connection for the veteran's other 
currently diagnosed skin disorders, the Board concludes that 
there is no competent medical evidence linking them to his 
service, or to exposure to Agent Orange therein.  The 
veteran's service medical records are negative for any 
pertinent complaints, symptoms, findings or diagnoses.  The 
current non-chloracne skin diagnoses are dated two decades 
after his active duty and there is no nexus opinion linking 
any of these skin diseases to any incident of service, to 
include exposure to Agent Orange.

The Board recognizes the veteran's own assertions as to the 
requisite nexus between his other skin disorders and his 
exposure to Agent Orange.  However, as a layman, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, supra.  
Thus, his own assertions are not probative evidence that he 
has a skin disability as a result of his military service, to 
include exposure to herbicides therein.  As the preponderance 
of the evidence is against the claim of service connection 
for skin disease other than chloracne, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  





ORDER

Service connection for chloracne due to exposure to 
herbicides is granted.

Service connection for a skin disorder other than chloracne, 
to include as due to exposure to herbicides, is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

